DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 15 and 25 in the Request for Continued Examination filed on 06/15/2022.  Claims 1-14, 20, 29, 30, and 32-34 are cancelled.  
Claims 15-19, 21-28, and 31 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Applicant argued Xavier fails to disclose “wherein the confirmation of receipt of transcoded SMS message is provided by an application (APP) installed in the given device, wherein the application (APP) is in contact with one or more other applications and queries the one or more other applications for resending the transcoded SMS message to the given device, wherein the application (APP) queries the one or more applications when the transcoded SMS message is not received partially or completely”.
In response to applicant’s argument, Xavier discloses the confirmation of receipt of data is provided by an application (APP) installed in the given device (destination application)(Col. 8, lines 8-11: the destination application sends an acknowledgment to the source application for every data block determined to have been transmitted without errors), wherein the application (APP) is in contact with one or more other applications (source application) and queries the one or more other applications for resending the transcoded SMS message (data block) to the given device (Col. 2, lines 13-17: the destination application requests the source application resend any data blocks whose checksums did not match; under BRI, a message corresponds to a data block, when the checksums of the data block did not match, the destination application requests the source application resend the data block), wherein the application (APP) queries the one or more other applications when the transcoded SMS message is not received partially or completely (Col. 8, lines 63 - Col. 9, line 1: detects errors in the initial transmission of all of the data blocks, and requests retransmission of only those data blocks with non-matching checksum values at the end of the data transfer).

	
Claim Objections
Claims 15 and 25 are objected to because of the following informalities:
Claim 15, line 10, “the secondary communication” should read “the secondary communication arrangement”; 
Claim 15, lines 15-16, “an acknowledgement of receipt of the Internet Protocol (IP) packets” should read “an acknowledgement of the receipt of the Internet Protocol (IP) data packets”;  
Claim 25, lines 17-18, “an acknowledgement of receipt of the Internet Protocol (IP) packets” should read “an acknowledgement of the receipt of the Internet Protocol (IP) data packets”;  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19, 21-28, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the conventional SMS message" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the confirmation of receipt of transcoded SMS message” in line 19.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites the limitation “the confirmation” in line 3, which renders the claim vague and indefinite.  It is unclear whether “the confirmation” is referring to “confirmation of a given signaling event” in claim 15, line 7, or “confirmation of receipt of transcoded SMS message” in claim 15, line 19, or a different/distinct confirmation.
Claim 22 recites the limitation “the user of the given device” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the transcoded SMS message” in line 6, which renders the claim vague and indefinite.  It is unclear whether “the transcoded SMS message” is referring to “transcoded SMS message” in claim 15, line 19, or “a given transcoded SMS message” in claim 22, line 5, or a different/distinct transcoded SMS message.
Claim 23 recites the limitation “the application (APP)” in lines 1-2, which renders the claim vague and indefinite.  It is unclear whether “the application (APP)” is referring to “an application (APP)” in claim 15, lines 19-20, or “an application (APP)” in claim 22, line 2, or a different/distinct application (APP).
Claim 25 recites the limitation "the conventional SMS message" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the confirmation of receipt of transcoded SMS message” in line 22.  There is insufficient antecedent basis for this limitation in the claim. 
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19, 25, 26, 28, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman (US 2011/0141974 A1) in view of Sareen et al. (US 8,312,475 B2), hereinafter Sareen, and further in view of Xavier et al. (US 7,991,750 B1), hereinafter Xavier.
Regarding claim 15, Lieberman discloses 
A data communication system that, when in operation, sends conventional short message service (“SMS”) communications to one or more devices via a primary communication arrangement (SMS transport protocol)(page 1, [0009]: the mobile device application obtains a Short Message Service message sent by the mobile device over an SMS transport protocol), wherein the data communication system supports, in operation, data communication therethrough using a secondary communication arrangement (TCP/IP)(page 1, [0009]: forward the SMS message via Hypertext Transfer Protocol (HTTP) over Transmission Control Protocol and Internet Protocol (TCP/IP));
	a given device and/or the data communication system includes at least one signaling layer implemented via the secondary communication arrangement through which is communicated a confirmation of a given signaling event delivering an SMS to the given device via use of the primary communication arrangement has been successfully executed (page 2, [0018]: the server system sends an acknowledgement message that acknowledges receipt of the first message), wherein the confirmation is used to make an execution of the given signaling event auditable and traceable (page 10, [0158], lines 7-12: the messages are processed (e.g., audited) for multiple criteria; results of the processing or auditing are stored in a database), wherein the secondary communication includes at least one of: Transmission Control Protocol/Internet Protocol (TCP/IP) (page 1, [0009]: forward the SMS message via HTTP over TCP/IP), an Original Equipment Manufacturer (OEM) communication arrangement; and the data communication system is operable to transcode a conventional SMS communication of a conventional SMS message event into Internet Protocol (IP) data packet that are delivered to the given device (page 1, [0009]: obtain a SMS message sent by the mobile device over an SMS transport protocol and forward the SMS message via HTTP over TCP/IP; page 4, [0058]: receives message and encodes the message data), wherein receipt of the Internet Protocol (IP) data packets at the given device causes the given device to send the confirmation as an acknowledgement of receipt of the Internet Protocol (IP) packets so that the execution of the given signaling event is auditable and traceable (page 2, [0018]: the  server system receives the first message and send an acknowledgment message that acknowledges receipt of the first message).  

Lieberman does not explicitly disclose 
wherein in that the transcoding the conventional SMS message includes changing a language and/or a protocol of the conventional SMS message.

However, Sareen discloses 
wherein in that the transcoding the conventional SMS message includes changing a language and/or a protocol of the conventional SMS message (Col. 7, lines 44-55: converts the received message into a format that is recognized by a server computing device; receive a message in an SMS format, creates a TCP.IP message in which to place the received command).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Sareen to Lieberman because Lieberman discloses obtain SMS message and forwards the SMS message via HTTP over TCP/IP (page 1, [0009]) and Sareen further suggests convert the received SMS message into TCP/IP message (Col. 7, lines 44-45).
One of ordinary skill in the art would be motivated to utilize the teachings of Sareen in Lieberman in order to allow a server computing device to recognize the message as suggested by Sareen (Col. 7, lines 44-46).

Lieberman and Sareen do not explicitly disclose 
	the confirmation of receipt of data is provided by an application (APP) installed in the given device, wherein the application (APP) is in contact with one or more other applications and queries the one or more other applications for resending the data to the given device, wherein the application (APP) queries the one or more other applications when the transcoded SMS message is not received partially or completely.

However, Xavier discloses 
	the confirmation of receipt of data is provided by an application (APP) installed in the given device (destination application) (Col. 8, lines 8-11: the destination application sends an acknowledgment to the source application for every data block determined to have been transmitted without errors), wherein the application (APP) is in contact with one or more other applications (source application) and queries the one or more other applications for resending the transcoded SMS message (data block) to the given device (Col. 2, lines 13-17: the destination application requests the source application resend any data blocks whose checksums did not match), wherein the application (APP) queries the one or more other applications when the transcoded SMS message is not received partially or completely (Col. 8, lines 63 - Col. 9, line 1: detects errors in the initial transmission of all of the data blocks, and requests retransmission of only those data blocks with non-matching checksum values at the end of the data transfer).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Xavier to Lieberman and Sareen because Lieberman and Sareen disclose obtain SMS message and forwards the SMS message via HTTP over TCP/IP (Lieberman: page 1, [0009]) and Xavier further suggests returning acknowledgment to source application after receiving data (Col. 8, lines 8-11).
	One of ordinary skill in the art would be motivated to utilize the teachings of Xavier in Lieberman and Sareen in order to save resource.

Regarding claim 16, Lieberman, Sareen, and Xavier disclose the data communication system as described in claim 15.  Lieberman, Sareen, and Xavier further disclose 
in that a party responsible for delivering the SMS via the primary communication arrangement to the given device (Sareen: Col. 7, lines 27-28: a receive command routine sends the message including the command to the identified converting device) is not the same as a party that conveys the confirmation via the secondary communication arrangement for auditing and traceability purposes (Sareen: Col. 7, lines 55-58: receive an acknowledgment from the server computing device that it has received a message that the converter has sent).  Therefore, the limitations of claim 16 are rejected in the analysis of claim 15 above, and the claim is rejected on that basis.

Regarding claim 17, Lieberman, Sareen, and Xavier disclose the data communication system as described in claim 15.  Lieberman, Sareen, and Xavier further disclose 
in that the conventional SMS communication is transcoded in operation via an application programming interface (API) or an operating system functionality hosted by the data communication system and/or the given device (Sareen: Col. 7, lines 40-49: a process_message routine converts the received message into a format that is recognized by a server computing device; receive a message in an SMS format, creates a TCP/IP message in which to place the received command).  Therefore, the limitations of claim 16 are rejected in the analysis of claim 15 above, and the claim is rejected on that basis.

Regarding claim 19, Lieberman, Sareen, and Xavier disclose the data communication system as described in claim 17.  Lieberman further discloses 
in that an online application of the data communication system, in operation, receives the IP data packets generated by transcoding the conventional SMS communication, and delivers the IP data packets to a user-selected or default SMS application of the given device (page 4, [0057]: the mobile device includes an application that sends and receives SMS messages or other message types).

Regarding claims 25 and 31, the limitations of claims 25 and 31 are rejected in the analysis of claim 15 above and these claims are rejected on that basis.
	
Regarding claim 26, the limitations of claim 26 are rejected in the analysis of claim 17 above and this claim is rejected on that basis.

Regarding claims 28 and 30, the limitations of claims 28 and 30 are rejected in the analysis of claim 19 above and these claims are rejected on that basis.

Claims 18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman in view of Sareen, in view of Xavier, and further in view of Bainbridge (US 2008/0125146 A1).
Regarding claim 18, Lieberman, Sareen, and Xavier disclose the data communication system as described in claim 15.  Lieberman, Sareen, and Xavier further disclose 
in that the conventional SMS communication is transcoded in operation via use of a centrally stored database, wherein the database has stored therein data that are reachable by one or more software applications for delivering the IP data packets of the transcoded SMS message to the given device (Lieberman: page 4, [0057], lines 3-6: application 153 performs address book and relationship queries; the mobile devices use the applications to send message and relationship data regarding exchanged SMS messages to the server services over a network; & page 6, [0081]: when a message is obtained by the application, the remote party’s contact details are retrieved from the device; the remote party’s contact details is retrieved from an address book storage).

Lieberman, Sareen, and Xavier do not explicitly disclose 
wherein the database has stored therein a list of accessible telephone numbers.

However, Bainbridge discloses 
wherein the database has stored therein a list of accessible telephone numbers (page 8, [0095]: the application accesses its associated database where a list of mobile phone numbers are stored).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Bainbridge to Lieberman, Sareen, and Xavier because Lieberman, Sareen, and Xavier disclose obtain SMS message and forwards the SMS message via HTTP over TCP/IP (Lieberman: page 1, [0009]) and Bainbridge further suggests access a database with a list of mobile phone numbers and send a message to a retrieved mobile number (page 8, [0095]).
One of ordinary skill in the art would be motivated to utilize the teachings of Bainbridge in Lieberman, Sareen, and Xavier in order to allow application to retrieve the proper mobile number for delivering the message.

Regarding claim 27, the limitations of claim 27 are rejected in the analysis of claim 18 above and this claim is rejected on that basis.

Claims 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman in view of Sareen, in view of Xavier, and further in view of Kazantsev (US 2015/0139039 A1).
Regarding claim 21, Lieberman, Sareen, and Xavier disclose the data communication system as described in claim 15. Lieberman, Sareen, and Xavier further disclose 
in that the given device is implemented as a mobile wireless communication device  which employs a background process to authenticate a messaging application programmable interface (API) executing as a cloud service in the data communication system (page 5, [0059]: authentication and security services control user access to the system and control whether remote users can view and/or send message data using the system), and wherein the application programmable interface sends, in operation, a telephone number or a device identification to a database for storing therein, wherein the database is hosted within the cloud service.

Lieberman, Sareen, and Xavier do not explicitly disclose 
wherein the application programmable interface sends, in operation, a telephone number or a device identification to a database for storing therein, wherein the database is hosted within the cloud service.

However, Kazantsev discloses 
wherein the application programmable interface sends, in operation, a telephone number or a device identification to a database for storing therein, wherein the database is hosted within the cloud service (page 4, [0039], lines 13-18: application registers the user by sending and storing the mobile telephone number of the user along with any other pertinent information on the database of registered users maintained by the server).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Kazantsev to Lieberman, Sareen, and Xavier because Lieberman, Sareen, and Xavier disclose store remote party’s contact details in an address book storage (Lieberman: page 6, [0081]) and Kazantsev further suggests send mobile telephone number of user to database of registered users for storage (page 4, [0039]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kazantsev in Lieberman, Sareen, and Xavier in order to keep track of user information.

Regarding claim 24, Lieberman, Sareen, Xavier, and Kazantsev disclose the data communication system as described in claim 21.  Lieberman further discloses 
in that the transcoded SMS message is received by a plurality of APP or operating layers of the given device, and delivery of the transcoded SMS message is confirmed to have occurred when at least one of the plurality of APP or the operating layers of the device have delivered the transcoded SMS message to a user of the given device (page 10, [0147]: the aggregated messages are made available for presentation to the user via a presentation layer and made available to remote access by third parties via APIs and to remotes systems via APIs; page 6, [0085]: once a message is sent to the messaging system servers, a response code is generated by a message management service, and the response code is sent back to the mobile device).

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman in view of Sareen, in view of Xavier, and further in view of Gaddam et al. (US 8,649,768 B1), hereinafter Gaddam.
Regarding claim 22, Lieberman, Sareen, and Xavier disclose the data communication system as described in claim 19.  Lieberman further discloses 
in that a registration of the given device involves installing an application (APP) that reads a device indication of the given device (page 5, [0063]: wireless actor, who has an application provided by the messaging system installed on their mobile device), wherein the given device receives the transcoded SMS message via use of the IP data packets and sends the confirmation that the transcoded SMS message has been delivered (page 1, [0013], lines 6-13: send an acknowledgement message that acknowledges receipt of the first message and includes the message identifier).

Lieberman, Sareen, and Xavier do not explicitly disclose 
wherein the device indication is then communicated within the data communication system using a push message, wherein the push message is used to communicate to the user of the given device that a given transcoded SMS message is available.

However, Gaddam discloses 
wherein the device indication is then communicated within the data communication system using a push message, wherein the push message is used to communicate to the user of the given device that a given transcoded SMS message is available (Col. 3, lines 14-31: receives a request from a push client running on the mobile device to establish a push connection for the application running on the mobile device, the request including an identifier of the mobile device and an identifier of the application; Col. 7, lines 20-29: push client respond to requests from applications inquiring about new notifications or data from servers; Col. 10, lines 51-54: pushes the data and associated application ID to the push client, and once the data is received by the push client, the push client forwards the data to the application).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Gaddam to Lieberman, Sareen, and Xavier because Lieberman, Sareen, and Xavier disclose mobile device includes an application that sends and receives SMS messages (Lieberman: page 4, [0057]) and Gaddam further suggests push new notifications to application running on mobile device (Col. 10, lines 51-54).
One of ordinary skill in the art would be motivated to utilize the teachings of Gaddam in Lieberman, Sareen, and Xavier in order to save resource.

Regarding claim 23, Lieberman, Sareen, Xavier, and Gaddam disclose the data communication system as described in claim 22.  Lieberman further discloses 
in that the application (APP) also displays the transcoded SMS message to the user of the given device (page 5, [0059], lines 2-5: remote users can view and/or send message data using the system; & [0069], lines 1-6: Jane has an application provided by the messaging system installed on her mobile device, each SMS she sends and receives is retrieved from the device by the application and delivered on using the best available data connection via HTTP over TCP/IP to the messaging system service).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xavier et al. (US 8,620,874 B1).  The destination application sends an acknowledgment to the source application for every data block determined to have been transmitted without errors; the source application resends data blocks upon receiving a negative acknowledgment indicating that the data block was not successfully received.
Bailey (US 2009/0287844 A1).  The File Receiver Application on the receiver device will either reply with a list of the missing packets, or acknowledge that the block has been completely received ([0024]).
Asghari et al. (US 9,705,993 B1).  The DA application server retrieves the telephone number for John Doe from the DA database, the DA application server prepares a SIP INFO message containing the telephone number in the DA-XML format and transfers the SIP INFO message.
Wheeler, Jr. et al. (US 7,734,705 B1).  The delivery of message is tracked by monitoring an acknowledgement of a receipt of the message by the recipient.
Gangadharan et al. (US 2016/0219083 A1).  An application notify a user of new messages or events.
Bianco et al. (US 2016/0182734 A1).  Push notifications enable a mobile application stored on a mobile device to notify a user of new messages or events.
Wen (US 9,615,222 B2).  Push notification allows an app to notify a user of new messages or events without the need to actually open the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
09/10/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447